BRYAN, Judge,
concurring specially.
I note that this court has not determined whether the United States Constitution requires a grandparent who petitions for visitation rights pursuant to § 30-3-4.1, Ala. Code 1975, as amended in 2003, to show that the denial of such rights would harm the child, in accordance with Troxel v. Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000) (plurality opinion). See, e.g., Dodd v. Burleson, 932 So.2d 912 (Ala. Civ.App.2005) (plurality opinion), and Dodd v. Burleson, 967 So.2d 715 (Ala.Civ. App.2007) (plurality opinion). However, the father does not present such a constitutional challenge on appeal, and, therefore, this court is not called upon to determine that issue. See Dodd, 967 So.2d at 726 (plurality opinion) (Moore, J., concurring in the result, with Bryan and Thomas, JJ., joining).